


110 HR 4888 IH: To allow the Department of Homeland Security to grant a

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4888
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To allow the Department of Homeland Security to grant a
		  waiver or exception from certain airspace restrictions.
	
	
		1.Waivers and
			 exceptionsSection
			 521(a)(2)(B) of Division F of the Transportation, Treasury, and Independent
			 Appropriations Act, 2004 (118 Stat. 343) is amended—
			(1)in clause (iv) by
			 striking and after the semicolon;
			(2)by adding at the
			 end the following:
				
					(vi)in any case in which the Secretary of
				Homeland Security, acting through the Transportation Security Administration,
				determines that granting a waiver or exemption poses no security risk to the
				event, stadium, or other venue;
				and
					.
			
